Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed. 

Claim 1 is directed towards a non-transitory computer readable medium embodied with programming code executable by a processor, and the processor when executing the programming code 1s operable to perform functions, including functions to:
receive, at the processor, data from one or more of a plurality of data sources, wherein the received data includes data related to a meal purpose, which is one of a generic daily meal, a rescue meal, or a preemptive to exercise meal, and the plurality of data sources include a direct data source and at least one indirect data source, wherein the direct data source is a user interface device that is operable to receive inputs from a user and that is communicatively coupled to the processor and the at least one indirect data source is at least one of a plurality of computer applications executable by the processor and provides data to the processor via an application programming interface accessible by the processor,
determine whether any of the data received from the plurality of data sources was received from a direct data source;
in response to a determination that none of the received data was received from a direct data source, evaluate the data received from the indirect data source:	determine a purpose of the meal as one of the generic daily meal, the rescue meal or the preemptive to exercise meal based on a result of the evaluation of the data received from the indirect data source:
use the determined purpose of the meal to generate instructions that implement an appropriate response based on the determined purpose of the meal, wherein the instructions include a calculation of a dose of insulin corresponding to the determined purpose of the meal: and 
output to a drug delivery device the generated instructions to provide the appropriate response related to the calculated dose of insulin to be delivered by the drug delivery device based on the determined purpose of the meal. 

For claim rejection under USC 103, claim 1 closely relates to Vanslyke (US. 20150351671) in view of Knobel (US 20120271655A1). Vanslyke describes employ clinical context in detecting and/or responding to errors or faults associated with an analyte sensor system, and discriminating the type of fault, and its root cause, particularly as fault dynamics can appear similar to the dynamics of physiological systems, emphasizing the importance of discriminating the fault and providing appropriate responsive processing. Knobel describes A method enables an application executing on a mobile computing device to access, via an application programming interface, data associated with a measurement taken by a blood glucose meter peripheral to the mobile computing device
However, the combined art fails to disclose determine a purpose of the meal as one of the generic daily meal, the rescue meal or the preemptive to exercise meal based on a result of the evaluation of the data received from the indirect data source: use the determined purpose of the meal to generate instructions that implement an appropriate response based on the determined purpose of the meal, wherein the instructions include a calculation of a dose of insulin corresponding to the determined purpose of the meal
The foreign reference WO2015056259A1 discloses using a processor for computing a level of insulin to be delivered to an individual patient using an artificial pancreas, as a bolus before a meal, including determining a total dose which would have been administered for a predetermined window of time following the meal; administering the bolus; and refraining from administering at least a portion of said total dose during said predetermined window of time and instead adding said at least a portion to said insulin level.  
However, the reference does not disclose determine a purpose of the meal as one of the generic daily meal, the rescue meal or the preemptive to exercise meal based on a result of the evaluation of the data received from the indirect data source: use the determined purpose of the meal to generate instructions that implement an appropriate response based on the determined purpose of the meal, wherein the instructions include a calculation of a dose of insulin corresponding to the determined purpose of the meal 

The closest NPL reference “Machine Learning for Physiological Time Series: Representing and Controlling Blood Glucose for Diabetes Management” discloses Type 1 diabetes is a chronic health condition affecting over one million patients in the US, where blood glucose (sugar) levels are not well regulated by the body. Researchers have sought to use physiological data (e.g., blood glucose measurements) collected from wearable devices to manage this disease, either by forecasting future blood glucose levels for predictive alarms, or by automating insulin delivery for blood glucose management. However, the application of machine learning (ML) to these data is hampered by latent context, limited supervision and complex temporal dependencies. To address these challenges, we develop and evaluate novel ML approaches in the context of i) representing physiological time series, particularly for forecasting blood glucose values and ii) decision making for when and how much insulin to deliver. 
However, the NPL reference does not disclose determine a purpose of the meal as one of the generic daily meal, the rescue meal or the preemptive to exercise meal based on a result of the evaluation of the data received from the indirect data source: use the determined purpose of the meal to generate instructions that implement an appropriate response based on the determined purpose of the meal, wherein the instructions include a calculation of a dose of insulin corresponding to the determined purpose of the meal 

Claims 2-5 are dependent of claim 1 and are allowed for the same reasons given above   
Claims 6-13 incorporate all the limitations of claims 1-5 and are allowed for the same reasons given above. 
Claims 14-20 incorporate all the limitations of claims 1-5 and are allowed for the same reasons given above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/           Primary Examiner, Art Unit 3686